Case 19-80064-TLS           Doc 179       Filed 01/25/19 Entered 01/25/19 15:40:41                       Desc Main
                                         Document      Page 1 of 5


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                         )
In re:                                                                   )   Chapter 11
                                                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                           )   Case No. 19-80064 (TLS)
                                                                         )
                          Debtors.                                       )   (Jointly Administered)
                                                                         )
                                                                         )                  159
                                                                             Re: Docket No. __

                  ORDER GRANTING (I) AUTHORITY TO RETAIN
               AND COMPENSATE PROFESSIONALS UTILIZED IN THE
             ORDINARY COURSE OF BUSINESS AND (II) RELATED RELIEF

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) authorizing the Debtors to

retain and compensate professionals utilized in the ordinary course of business, and (b) granting

related relief, all as more fully set forth in the Motion; and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5 of the United States

District Court for the District of Nebraska; and that this Court may enter a final order consistent

with Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that the Debtors’ notice of the Motion and opportunity for a hearing on

the Motion were appropriate under the circumstances and no other notice need be provided; and




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
Case 19-80064-TLS       Doc 179     Filed 01/25/19 Entered 01/25/19 15:40:41             Desc Main
                                   Document      Page 2 of 5


this Court having reviewed the Motion and having heard the statements in support of the relief

requested therein at a hearing before this Court (the ”Hearing”); and this Court having determined

that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The Debtors are authorized to retain and compensate the professionals identified

on the OCP List (collectively, the “OCPs”) contained in the Motion, in the ordinary course of

business, pursuant to the following OCP Procedures:

               (a)     Within 14 days of the later of (i) date on which an OCP commences
                       work for the Debtors or (ii) entry of an order approving this Motion,
                       such OCP shall cause a declaration of disinterestedness,
                       substantially in the form attached hereto as Exhibit A (each, a
                       “Declaration of Disinterestedness”), to be filed with the Court and
                       served upon: (i) the Debtors, Specialty Retail Shops Holding Corp.,
                       700 Pilgrim Way, Green Bay, Wisconsin, 54304, Attn: Susan
                       Buckna, General Counsel; (ii) proposed counsel to the Debtors,
                       Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654,
                       Attn: Robert McLellarn, Esq.; Kirkland & Ellis LLP, 601
                       Lexington Avenue, New York, New York 10022, Attn: Daniel
                       Rudewicz, Esq. (iii) proposed co-counsel to the Debtors, McGrath
                       North Mullin & Kratz, P.C. LLO, 1601 Dodge St., Omaha,
                       Nebraska 68102, Attn: James Niemeier, Esq.; (iv) the Office of the
                       United States Trustee for the District of Nebraska, 111 South 18th
                       Plaza, # 1125 Omaha, Nebraska 68102, Attn: Jerry Jensen, Esq.;
                       (v) counsel to Wells Fargo Bank, N.A., Otterbourg P.C., 230 Park
                       Avenue, New York, New York 10169, Attn: Chad Simon, Esq.; (vi)
                       counsel to Shopko Note Holding, LLC successor to Spirit Realty
                       L.P., Fried, Frank, Harris, Shriver & Jacobson LLP, One New York
                       Plaza, New York, New York 10004, Attn: Peter Siroka; and
                       (vii) counsel to the official committee of unsecured creditors
                       Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd.,
                       13th Floor, Los Angeles, California 90067, Attn:              Jeffrey
                       Pomerantz, Esq. (collectively, the “Notice Parties”).

               (b)     The Notice Parties shall have 14 days after the date of filing of each
                       OCP’s Declaration of Disinterestedness (the “Objection Deadline”)
                       to object to the retention of such OCP. The objecting party shall file


                                                 2
Case 19-80064-TLS    Doc 179     Filed 01/25/19 Entered 01/25/19 15:40:41             Desc Main
                                Document      Page 3 of 5


                    and serve such objection upon the Notice Parties and the respective
                    OCP on or before the Objection Deadline. If any such objection
                    cannot be resolved within 14 days of its receipt, the matter shall be
                    scheduled for hearing before the Court no less than 14 days from
                    that date or on a date otherwise agreeable to the parties. The Debtors
                    shall not be authorized to retain and compensate such OCP until all
                    outstanding objections have been withdrawn, resolved, or overruled
                    by order of the Court.

            (c)     If no objection is received from any of the Notice Parties by the
                    Objection Deadline with respect to any particular OCP, the Debtors
                    shall be authorized to: (i) retain such OCP as of the date such OCP
                    commenced providing services to the Debtors; and (ii) compensate
                    such OCP as set forth below.

            (d)     The Debtors shall be authorized to pay, without formal application
                    to the Court by any OCP, 100 percent of fees and disbursements to
                    each of the OCPs retained by the Debtors pursuant to the OCP
                    Procedures upon submission to the Debtors of an appropriate
                    invoice setting forth in reasonable detail the nature of the services
                    rendered after the Petition Date; provided, that fees paid to OCPs in
                    Tier 1, excluding costs and disbursements, may not exceed $80,000
                    per month per OCP in the aggregate, calculated as an average over
                    a rolling three-month period while these chapter 11 cases are
                    pending (the “Tier 1 OCP Cap”), and that the fees paid to OCPs in
                    Tier 2, excluding costs and disbursements, may not exceed $175,000
                    per month per OCP in the aggregate, calculated as an average over
                    a rolling three-month period while these chapter 11 cases are
                    pending (the “Tier 2 OCP Cap” and together with the Tier 1 OCP
                    Cap, the “OCP Caps”), (it being understood and agreed that there
                    shall be no application of a rolling three-month average for the first
                    month).

            (e)     To the extent that fees payable to any OCP exceed the applicable
                    OCP Caps, the applicable OCP shall file a fee application
                    (“Fee Application”) with the Court for the amount in excess of the
                    OCP Caps in accordance with sections 330 and 331 of the
                    Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the fee
                    guidelines promulgated by the Office of the United States Trustee,
                    and any applicable orders of the Court, unless the U.S. Trustee
                    agrees otherwise.

            (f)     Beginning on the quarter ending March 31, 2019, and for each
                    quarter thereafter during which these chapter 11 cases are pending,
                    the Debtors shall within 30 days thereof file with the Court and serve
                    on the Notice Parties a statement with respect to each OCP paid
                    during the immediately preceding quarterly period (the “Quarterly


                                              3
Case 19-80064-TLS       Doc 179      Filed 01/25/19 Entered 01/25/19 15:40:41           Desc Main
                                    Document      Page 4 of 5


                       Statement”). Each Quarterly Statement shall include: (i) the name
                       of the OCP; (ii) the aggregate amounts paid as compensation for
                       services rendered and reimbursement of expenses incurred by that
                       OCP during the reported quarter; and (iii) a general description of
                       the services rendered by that OCP.

               (g)     The Debtors reserve the right to retain additional OCPs from time to
                       time during these chapter 11 cases by: (i) including such OCPs on
                       an amended version of the OCP List that is filed with the Court and
                       served on the Notice Parties; and (ii) having such OCPs comply with
                       the OCP Procedures.

       3.      The Debtors are authorized to supplement the OCP List as necessary to add or

remove OCPs, from time to time in their sole discretion, without the need for any further hearing

and without the need to file individual retention applications for newly added OCPs. In such event,

the Debtors shall file the amended OCP List with this Court and serve such list on the Notice

Parties. Each additional OCP listed in the OCP List shall file with this Court and serve a

Declaration of Disinterestedness on the Notice Parties as provided in the OCP Procedures.

If no objections are filed within 14 days to any such additional OCP’s Declaration of

Disinterestedness, then retention of such OCPs shall be deemed approved by this Court pursuant

to this Order without a hearing or further order.

       4.      Nothing contained herein shall affect the Debtors’ or any appropriate party in

interest’s ability to dispute any invoice submitted by an OCP, and nothing contained herein shall

preclude the Debtors from seeking authority to pay any OCP in an amount greater than the

OCP Caps, subject to the rights of any party in interest to oppose any such request.

       5.      This Order shall not apply to any professional retained by the Debtors pursuant to

a separate order of the Court.

       6.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

by such notice.


                                                    4
Case 19-80064-TLS       Doc 179     Filed 01/25/19 Entered 01/25/19 15:40:41             Desc Main
                                   Document      Page 5 of 5


       7.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       8.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       9.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.


 Omaha, Nebraska                             BY THE COURT:
 Dated: January 25, 2019
                                            /s/Thomas L. Saladino
                                            THE HONORABLE THOMAS L. SALADINO
                                            UNITED STATES BANKRUPTCY JUDGE




                                                 5
